DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I, figures 1-12 and 29 and claims 1, 6, 8-15 and 18-22 in the reply filed on 8/5/2022 is acknowledged.
Claims 7, 16, 17, 23 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/5/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fixing means” of claim 9, “retaining means” of claim 10, “first orientation means” and “second orientation means” of claim 11 and “divergent channels” of claims 12 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fixing means” in claim 9, “retaining means” in claim 10 and “first orientation means” and “second orientation means” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 recites “wherein the nozzle is provided with retaining means for retaining…” which appears to be an invocation of 35 USC 112(f) to which page 13 of applicant’s specification at line 15 states “it is possible to provide retaining means, for example a latching system” however this does not appear to actually provide a direct link to any specific structure as “latching system” does not connote sufficient structure for which to perform the claimed function. Furthermore, applicant’s figures also do not show the claimed retaining means or any kind of “latching system” to provide sufficient structure for the claimed limitation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “wherein the nozzle is provided with fixing means for fixing the inner piece in the cavity of the outer piece so that it is immobilized in the cavity” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim also recites “the inner piece dimensioned to be retained by a tight fit in the cavity of the outer piece so as to be immobilized there” which could be attributed to a structural recitation of the recited fixing means.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim limitation “retaining means for retaining the inner piece” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Page 13, line 15 of applicant’s specification recites “for example a latching system” however in the same way that the limitation in question does not connote any sufficient structure, neither does the recitation from applicant’s specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 22 recites “a transverse cross-section of an annular space between the outlet opening and the torpedo decreases as the annular space approaches an outer face of the front wall” which is generally confusing as it is unclear how the annular space approaches the outer face of the front wall. As such the claim is rendered indefinite as the metes and bounds of the claim cannot be determined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyamoto et al. (US Pat No 9,527,092 B2).
Re claim 1, Miyamoto et al. show a two-piece nozzle (Figs. 1-4b and 6a-6c) for aerosol dispenser, comprising
an outer piece (12) provided with a tubular wall (21) open on one side and closed on the other by a front wall (22), forming a cavity, the front wall (22) being provided in a center thereof with an outlet opening (28), the outer piece (12) having a certain symmetry about an axis of symmetry,
an inner piece (11) separate from the dispenser (Fig. 1, B) for which the nozzle is intended, the inner piece (11) being dimensioned to penetrate into the cavity of the outer piece (12) and be retained there, the inner piece having a front face (16a/20) facing the front wall (22) of the outer piece (12),
channels (17/27) provided in the cavity of the outer piece (12) and/or on a surface of the inner piece (11), wherein the channels open into a turbulence chamber (26) in communication with the outlet opening (28), the outlet opening (28) being placed in the flow path of the product flow downstream of the turbulence chamber (26),
wherein each of the cavity of the outer piece (12) and the inner piece (11) has a shape of a cylinder of revolution (abstract) or of at least a portion of a cone of revolution about the axis of symmetry, and wherein the channels (17/27) are divided into (i) lateral channels (17) made in an envelope of the cylindrical or frustoconical shape of at least one selected from the group consisting of the inner piece (11) and the cavity of the outer piece (12), and (ii) converging channels (27) made in the front wall (22) of the outer piece (12) or in the front face (16a/20) of the inner piece (11).
Re claim 6, Miyamoto et al. show wherein the lateral channels (Fig. 3b, 17) are substantially parallel to an axial plane defined by the axis of symmetry.
Re claim 8, Miyamoto et al. show wherein the converging channels (Fig. 4b, 27) extend from the cylindrical or frustoconical envelope of the inner piece or of the cavity of the outer piece (12) toward the turbulence chamber (26).
Re claim 9, Miyamoto et al. disclose wherein the nozzle is provided with fixing means (col. 8, lines 41-44) for fixing the inner piece (11) in the cavity of the outer piece (12) so that it is immobilized in the cavity,
the inner piece dimensioned to be retained by a tight fit in the cavity of the outer piece so as to be immobilized there (col. 8, lines 42-44).
Re claim 11, Miyamoto et al. disclose at least one selected from the group consisting of
the inner piece and/or the outer piece are provided with first orientation means (Fig. 2, 22a) for orienting the inner piece (11) relative to the outer piece (12) to align the channels with one another,
the nozzle is provided with second orientation means (Fig. 4a, 23) for orienting the nozzle (10) relative to the dispenser (Fig. 1, B) for which it is intended.
Re claim 12, Miyamoto et al. show the inner piece (Fig. 6a, 11) has a rear face (16b) provided with divergent channels (51).
Re claim 13, Miyamoto et al. show the nozzle (Fig. 1, 10) is mounted in a housing of an aerosol dispenser (Fig. 1, B).
Re claim 14, Miyamoto et al. show the nozzle is mounted in a housing of the aerosol dispenser, wherein the housing has a bottom face provided with divergent channels (Fig. 6b, 55).
Claims 1, 6, 8-11, 13, 15, 18-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raskin et al. (US Pat No 2,674,493).
Re claim 1, Raskin et al. show a two-piece nozzle (Figs. 1-9) for aerosol dispenser, comprising
an outer piece (5) provided with a tubular wall open on one side and closed on the other by a front wall, forming a cavity (7), the front wall being provided in a center thereof with an outlet opening (11), the outer piece (5) having a certain symmetry about an axis of symmetry,
an inner piece (13) separate from the dispenser (4) for which the nozzle is intended, the inner piece (13) being dimensioned to penetrate into the cavity (7) of the outer piece (5) and be retained there, the inner piece having a front face (15) facing the front wall of the outer piece (5),
channels (9/14) provided in the cavity of the outer piece (5) and/or on a surface of the inner piece (13), wherein the channels open into a turbulence chamber (8) in communication with the outlet opening (11), the outlet opening (11) being placed in the flow path of the product flow downstream of the turbulence chamber (8),
wherein each of the cavity of the outer piece (5) and the inner piece 1(3) has a shape of a cylinder of revolution or of at least a portion of a cone of revolution about the axis of symmetry, and wherein the channels (9/14) are divided into (i) lateral channels (14) made in an envelope of the cylindrical or frustoconical shape of at least one selected from the group consisting of the inner piece (13) and the cavity of the outer piece (5), and (ii) converging channels (9) made in the front wall of the outer piece (5) or in the front face of the inner piece (13).
Re claim 6, Raskin et al. show wherein the lateral channels (Fig. 8, 14) are substantially parallel to an axial plane defined by the axis of symmetry.
Re claim 8, Raskin et al. show wherein the converging channels (Fig. 7, 9) extend from the cylindrical or frustoconical envelope of the inner piece or of the cavity of the outer piece (5) toward the turbulence chamber (8).
Re claim 9, Raskin et al. show wherein the nozzle is provided with fixing means (Fig. 3, 12) for fixing the inner piece (13) in the cavity of the outer piece (5) so that it is immobilized in the cavity,
the inner piece (13) dimensioned (Fig. 3) to be retained by a tight fit in the cavity of the outer piece (5) so as to be immobilized there.
Re claim 10, Raskin et al. show the nozzle is provided with retaining means (Fig. 3, 12) for retaining the inner piece (13) in the cavity of the outer piece (5) so that the inner piece is mobile in rotation (threads) in the cavity.
Re claim 11, Raskin et al. show at least one selected from the group consisting of
the inner piece and/or the outer piece are provided with first orientation means (Fig. 9, 16) for orienting the inner piece (13) relative to the outer piece (5) to align the channels with one another,
the nozzle is provided with second orientation means (6/12) for orienting the nozzle relative to the dispenser (4) for which it is intended.
Re claim 13, Raskin et al. show the nozzle is mounted in a housing of an aerosol dispenser (Fig. 1, 4).
Re claim 15, Raskin et al. show each of the respective lateral channels (Fig. 8, 14) comprises a bottom wall (14) and two lateral walls (16), the bottom wall and the lateral walls being inclined so that a transverse cross-section of the respective lateral channel decreases (cross section of Fig. 8, shown decreasing) a respective inlet and a respective outlet thereof located at the front face of the inner piece or the front wall of the outer piece.
Re claim 18, Raskin et al. show each of the lateral channels (Fig. 8, 14) comprises a bottom wall (14) and two lateral walls (16), the lateral walls being inclined relative to a radial direction, the two lateral walls being inclined in a same non-radial direction relative to the radial direction (cross section of fig. 8 shows 16 inclined relative to a radial direction).
Re claim 19, Raskin et al. show a protrusion (Fig. 9, 15) is placed in a center of the front face of the inner piece (13), the protrusion being dimensioned so that a free portion of the protrusion (15) opposite the front face, which portion is called torpedo, penetrates into the outlet opening (Fig. 3, 11) to reduce the cross section of the outlet opening and form an annular outlet orifice.
Re claim 20, Raskin et al. show the torpedo (Fig. 9, 15) is dimensioned to pass through the outlet opening (11) over an entire height thereof so that a front face of the torpedo (15) is flush (Fig. 3) with an outer face of the front wall of the outer piece (5) in an assembled state of the nozzle.
Re claim 22, Raskin et al. show a portion of the outlet opening (Fig. 6, 8/11) located near an outer face of the front wall has a frustoconical shape, and wherein an end of the torpedo (15) located opposite the front face has a cylindrical shape so that a transverse cross-section of an annular space between the outlet opening (8/11) and the torpedo (15) decreases (Fig. 3) as the annular space approaches an outer face of the front wall.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Raskin et al. (US Pat No 2,674,493) in view of Miyamoto et al. (US Pat No 9,527,092 B2).
Re claim 12, Raskin et al. disclose all aspects of the claimed invention but does not teach the inner piece has a rear face provided with divergent channels.
However, Miyamoto et al. show an inner piece (Fig. 6a, 11) with a rear face (16b) provided with divergent channels (51).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the rear face of the inner piece of Raskin et al. include divergent channels as taught by Miyamoto et al. to sent the fluid downstream with faster rotation (Miyamoto – col. 9, lines 44-54).
Re claim 14, disclose all aspects of the claimed invention but does not teach the housing has a bottom face provided with divergent channels.
However, Miyamoto et al. show a nozzle mounted in a housing of the aerosol dispenser, wherein the housing has a bottom face provided with divergent channels (Fig. 6b, 55).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the bottom face of the housing of Raskin et al. include divergent channels as taught by Miyamoto et al. to sent the fluid downstream with faster rotation (Miyamoto – col. 9, lines 44-54).
Re claim 21, Raskin et al. disclose all aspects of the claimed invention but does not teach wherein a transverse cross-section of the annular outlet orifice is less than 0.0315 mm2. 
However, Miyamoto et al. disclose an annular outlet orifice wherein a transverse cross-section of the annular outlet orifice is less than 0.0315 mm2 (The cross-sectional area of a circle is calculated as 0.25*ϖ*D2 for which the diameter disclosed by Miyamoto et al. is “0.2 mm or less” in the abstract, which calculates to 0.031416 mm2).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the annular outlet orifice of Raskin et al. have a transverse cross-section less than 0.0315 mm2 as taught by Miyamoto et al. to increase the fineness of atomization (Raskin – col. 3, lines 60-69).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752